  Case 18-23489         Doc 66         Filed 05/13/19 Entered 05/13/19 14:13:31                  Desc Main
                                         Document     Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re Denise Corbett                           Case Number: 18-23489


An appearance is hereby filed by the undersigned as attorney for:
Denise Corbett, Debtor
Attorney name (type or print): Vincent E. Lazar

Firm: Jenner & Block LLP

Street address: 353 N. Clark St.

City/State/Zip: Chicago, IL 60654

Bar ID Number: 6204916                                     Telephone Number: (312) 923-2989
(See item 3 in instructions)

Email Address: vlazar@jenner.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on May 13, 2019

Attorney signature:            S/ Vincent E. Lazar
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
